

117 HRES 131 IH: Congratulating the National Active and Retired Federal Employees Association on the celebration of its 100th anniversary on February 19, 2021, and recognizing the vital contributions its members have made to the United States over the past 100 years.
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 131IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Connolly (for himself and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCongratulating the National Active and Retired Federal Employees Association on the celebration of its 100th anniversary on February 19, 2021, and recognizing the vital contributions its members have made to the United States over the past 100 years.Whereas people in the United States depend on civil servants to carry out the important work of the Federal Government, including—(1)civilian defense employees who support and equip the United States Armed Forces; (2)doctors and nurses who care for veterans returning home from war;(3)cybersecurity professionals who protect critical infrastructure and respond to emerging threats; (4)scientists and researchers who respond to pandemics and develop new cures for diseases; (5)Federal law enforcement and intelligence officers who protect the United States from foreign and domestic threats to its physical security; (6)prosecutors and judges who uphold the laws;(7)prison guards who keep violent criminals off the streets;(8)postal workers who keep communities connected and the economy churning;(9)benefit officers and administrators who deliver important Federal retirement and health benefits; and(10)revenue agents who ensure the United States has the necessary funds to carry out the work described in paragraphs (1) through (9);Whereas the National Active and Retired Federal Employees Association (referred to in this preamble as the NARFE) was founded in 1921 as the Association of Retired Federal Employees to defend and advance the retirement benefits of civil servants who serve the United States in honor of their service;Whereas NARFE serves a critical function in promoting the general welfare of the civil servants who serve the United States by delivering valuable guidance, timely resources, and powerful advocacy relating to the earned pay and benefits of the civil servants;Whereas NARFE is a trusted source of knowledge for the Federal community, Congress, the executive branch, and the media;Whereas NARFE, a leading voice in Washington and across the country, advocates tirelessly on behalf of the Federal community with the support of grassroots activists in every State and congressional district;Whereas NARFE provides both Federal workers and retirees with clear, reliable, and accessible counsel to navigate the unique and complex issues relating to their benefits so they can make critical decisions and gain confidence in a secure future; andWhereas NARFE represents more than 170,000 Federal employees, retirees, and their survivors: Now, therefore, be itThat the House of Representatives—(1)congratulates and honors the National Active and Retired Federal Employees Association (referred to in this resolution as the NARFE) on the celebration of its 100th anniversary;(2)commends the civil servants who serve the United States for their outstanding contributions to the United States;(3)recognizes the vital contributions NARFE members have made to the United States over the past 100 years; and(4)respectfully requests that the Clerk of the House of Representatives transmit an enrolled copy of this resolution to the national president and executive director of the NARFE.